Appeal by defendant from a judgment of the Supreme Court, Kings County (Potoker, J.), rendered March 9, 1983, convicting him of robbery in the first degree, burglary in the second degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
*607Judgment affirmed.
The hearing court correctly concluded that there was probable cause for defendant’s arrest because the arresting officer testified that he was led to defendant by defendant’s accomplice, who had been arrested some months earlier (see, People v Berzups, 49 NY2d 417, 427). Furthermore, the arresting officer testified that defendant matched the description given to him by the complaining witness on the day following the robbery (see, People v Dodt, 61 NY2d 408, 415-416).
Defendant’s motion for a trial order of dismissal at the close of the People’s case was properly denied since the People presented ample evidence as to all counts in the indictment (see, CPL 290.10).
Finally, defendant’s contention that the trial court erred by not accepting a report of his accomplice’s arrest into evidence is without merit since defense counsel made no effort to lay a foundation or move for its introduction. Gibbons, J. P., Thompson, Brown and Fiber, JJ., concur.